
	

116 S264 IS: To prohibit the construction of certain elements of a physical barrier along the southern border of the United States in Federal wildlife and wilderness areas and on State land. 
U.S. Senate
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 264
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2019
			Mr. Heinrich (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To prohibit the construction of certain elements of a physical barrier along the southern border
			 of the United States in Federal wildlife and wilderness areas and on State
			 land. 
	
	
		1.Prohibition on construction of certain elements of a physical barrier along the southern border
			 of the United States in Federal wildlife and wilderness areas and on State
 landNotwithstanding any other provision of law, no Federal funds may be used to design or construct any levee wall, steel bollard fence, or other wall within or on the following:
 (1)A unit of the national wildlife refuge system. (2)A unit of the national wilderness preservation system.
 (3)A wildlife corridor, as determined by the Secretary of the Interior acting through the Director of the U.S. Fish and Wildlife Service.
 (4)Land owned or under the jurisdiction of a State, unless an appropriate State authority approves the construction in accordance with State law on construction on State land.
